Whitfield, C. J.,
delivered the opinion of the court.
The learned chancellor seems to have held that under no circumstances could evidence be heard against allowing alimony *128pendente lite. The general rule is, of course, that sucb alimony will be allowed, and the merits not inquired into. But it is equally well settled that where the answer denies there ever, was a marriage, and that averment, clearly, from the showing made, appears to be true, no alimony pendente lite should be allowed; and this'for the reason, as stated in McFarland v. McFarland, 64 Miss., 449 (1 South., 508), that marriage is the very foundation of the wife’s right to support. It would be monstrous that the law should require the payment of alimony pendente lite to one who clearly never was a wife. Some prima facie showing of marriage- must be made when it is allowed. So are all the authorities. See Am. & Eng. Ency. Law, vol. 7, p. 101, with notes.

Reversed and remanded.